                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JASPER BAILEY, G60744,                             Case No. 19-cv-03498-CRB (PR)
                                   8                   Petitioner,                         ORDER DISMISSING PETITION
                                                                                           FOR A WRIT OF HABEAS
                                   9            v.                                         CORPUS AS SECOND OR
                                                                                           SUCCESSIVE PETITION
                                  10    C. KOENIG, Acting Warden,
                                                                                           (ECF Nos. 4 & 16)
                                  11                   Respondent.

                                  12          Petitioner, a state prisoner currently incarcerated at the Correctional Training Facility
Northern District of California
 United States District Court




                                  13   (CTF) in Soledad, California, has filed a pro se petition for a writ of habeas corpus under 28

                                  14   U.S.C. § 2254 challenging a May 4, 2009 conviction and indeterminate life sentence from Santa

                                  15   Clara County Superior Court based on an alleged clerical error made by the clerk on May 7, 2009

                                  16   but which petitioner claims he only recently discovered. Among other things, petitioner claims

                                  17   that the clerical error has resulted in illegal enhancements and unlawful denials of an opportunity

                                  18   to earn time credits in prison.

                                  19          Petitioner’s challenge of his May 4, 2029 conviction and indeterminate life sentence from

                                  20   Santa Clara County Superior Court based on a clerical error made on May 7, 2009 must be

                                  21   construed as a second or successive petition for a writ of habeas corpus under 28 U.S.C. § 2254.

                                  22   His first petition challenging his May 4, 2009 conviction and indeterminate life sentence was filed

                                  23   on March 20, 2012 and denied on the merits on October 8, 2013. See Bailey v. Diaz, No. 3:12-cv-
                                       1414-CRB (N.D. Cal. Oct. 8, 2013) (order denying habeas petition challenging 2009 state court
                                  24
                                       conviction).
                                  25
                                              A second or successive petition may not be filed in this court unless petitioner first obtains
                                  26   from the United States Court of Appeals for the Ninth Circuit an order authorizing this court to
                                  27   consider the petition. See 28 U.S.C. § 2244(b)(3)(A). Petitioner has not obtained such an order
                                  28
                                       from the Ninth Circuit. The petition accordingly is DISMISSED without prejudice to refiling if
                                   1
                                       petitioner obtains the necessary order.
                                   2
                                              Petitioner’s motions for appointment of counsel (ECF No. 4) and to expand the record on
                                   3   review (ECF No. 16) are DENIED as moot and/or for lack of merit.
                                   4          The clerk is instructed to close the file.
                                   5
                                              IT IS SO ORDERED.
                                   6
                                       Dated: November 5, 2019
                                   7
                                                                                           ______________________________________
                                   8                                                       CHARLES R. BREYER
                                                                                           United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        JASPER BAILEY,
                                   4                                                          Case No. 3:19-cv-03498-CRB
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        C. KOENIG,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on November 5, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Jasper Bailey ID: G60744
                                       CTF North Shasta B-250
                                  18   P.O. Box 705
                                       Soledad, CA 93960
                                  19

                                  20
                                       Dated: November 5, 2019
                                  21                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  22

                                  23                                                      By:________________________
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  24
                                                                                          Honorable CHARLES R. BREYER
                                  25

                                  26

                                  27

                                  28
                                                                                          3
